Citation Nr: 1812852	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for osteoarthritis of the right hip.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for osteoarthritis of the left hip.

4.  Entitlement to service connection for an acquired psychiatric disorder.  

5.  Entitlement to service connection for osteoarthritis of the right hip.

6.  Entitlement to service connection for osteoarthritis of the left hip.




REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from June 1961 to June 1965.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a June 2013 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues have been recharacterized to comport with the evidence of record.  The issue of entitlement to service connection for anxiety has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a psychiatric disorder and entitlement to service connection for bilateral osteoarthritis of the hips are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  By a February 2011 rating decision, the RO denied the Veteran's claim for service connection for acquired psychiatric disorder and osteoarthritis of the right and left hip; the Veteran was advised of the RO's decision and of his appellate rights.

2.  The Veteran did not timely appeal the RO's decision.

3.  The Veteran submitted additional evidence in March 2012, after the expiration of the appellate period; the RO denied reopening the claim in June 2013.  

4.  Assuming credibility for the purposes of reopening only, the additional evidence received with the claim filed in March 2012, is not cumulative or redundant of the evidence of record at the time of the February 2011 decision, relates to an unestablished fact necessary to substantiate the claim for service connection, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 2011 rating decision denying service connection for an acquired psychiatric disorder and osteoarthritis of the right and left hip is final.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  38 U.S.C. § 1110, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).  

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for osteoarthritis of the right hip.  38 U.S.C. § 1110, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).  

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for osteoarthritis of the left hip.  38 U.S.C. § 1110, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

A standard November 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

II.  Reopening Legal Criteria 

A claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A.  Acquired Psychiatric Disorder, Claimed as Anxiety  

In the February 2011 rating decision, service connection for anxiety secondary to the Veteran's service connected back condition was denied because the record did not establish a current diagnosis.  The evidence received since the time of the RO's February 2011 rating decision includes a medical opinion from the Veteran's private physician, stating that the Veteran has depression that is at least as likely as not a result of chronic pain associated with the Veteran's back condition.  See Medical Treatment Record - Non-Government Facility October 2012.  

This evidence was not before adjudicators when the Veteran's claim was last denied in February 2011 and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

B.  Osteoarthritis of the Right and Left Hip

In the February 2011 rating decision, service connection for osteoarthritis of the right and left hip was denied because the evidence did not establish that the osteoarthritis was related to the Veteran's service connected condition of degenerative disc disease and there was no evidence of this disability during military service.  Additionally, the evidence did not establish that this condition developed to a compensable degree within one year of discharge from active service.  The evidence received since the time of the RO's February 2011 rating decision includes a medical opinion from the Veteran's private physician, stating that the Veteran's bilateral hip pain is related to his service connected back disorder.  See Medical Treatment Record - Non-Government Facility October 2012.  

This evidence was not before adjudicators when the Veteran's claim was last denied in February 2011 and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for osteoarthritis of the right and left hip and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for acquired psychiatric disorder is reopened.  The appeal is granted to that extent only.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for osteoarthritis of the right hip is reopened.  The appeal is granted to that extent only.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for osteoarthritis of the left hip is reopened.  The appeal is granted to that extent only.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran underwent a psychiatric VA examination in April 2015.  At the examination the Veteran received a diagnosis of mild dysthymic disorder and moderate alcohol use disorder.  The VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's service connected conditions caused his psychiatric conditions because the Veteran's health conditions are longstanding and his mental health diagnoses are recent.  However, the VA examiner did not provide an opinion as to whether the Veteran's service connected conditions aggravate the Veteran's psychiatric disorders.  As such, a remand is necessary to obtain an addendum opinion pertaining to aggravation.  

In regards to the Veteran's osteoarthritis of the right and left hip, the Veteran underwent a VA examination in April 2015. However, the record shows the VA examination request was originally for an examination of the hips and thighs but was substituted with a VA examination specific to disorders of the back.  The VA examiner noted that the Veteran denied a hip problem but reported pain in his hips due to his service connected back disorder.  The VA examiner stated that the Veteran had radicular symptoms that went from his right hip down to his right ankle, which was caused by his service connected degenerative disc disease.  The VA examiner did not specifically address osteoarthritis or the Veteran's left hip.

Review of the record shows the Veteran previously underwent a VA examination for joints in November 2010.  The VA examiner noted osteoarthritis of the left hip and opined that it was less likely to be related to his service connected degenerative disc disease because it was the natural progression of the disease and only very minor osteoarthritis was noted, consistent with the Veteran's age.  The VA examiner did not address whether the Veteran's osteoarthritis was aggravated by his service connected conditions.  Additionally, the VA examiner did not address the Veteran's right hip. 

As such, a remand is required to obtain a VA examination that specifically addresses the nature and etiology of the Veteran's osteoarthritis of the right and left hips and whether the osteoarthritis is aggravated by the Veteran's service connected conditions.

The Board acknowledges that the Veteran submitted private medical opinions opining that the Veteran's depression and bilateral hip conditions are as least as likely as not related to the Veteran's chronic low back condition.  However, these opinions did not provide a rationale and therefore cannot be relied on as they are merely conclusory.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA and/or private treatment records.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain an addendum medical opinion from the April 2015 VA psychiatric examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed acquired psychiatric disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.

Based on a review of the record, and new examination if needed, the examiner is asked to address the following:

Are the Veteran's currently diagnosed psychiatric conditions aggravated by the Veteran's service connected conditions?

The examiner must address the opinion from M.K., D.O. linking a psychiatric disorder to pain.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Additionally, the Veteran submitted medical opinions from his private physician.  The VA examiner must address these opinions in his evaluation.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional that specifically addresses the Veteran's bilateral hip condition of osteoarthritis; ensure the VA and private treatment records are available for the VA examiner to review prior to examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right and left hip osteoarthritis, is related to his active service, or is caused by or aggravated by his military service.  
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.

The examiner must address the opinion from M.K., D.O. linking a bilateral hip disorder to the Veteran's active duty service.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed and a discussion of the facts and medical principles involved.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Additionally, the Veteran submitted medical opinions from his private physician.  The VA examiner must address these opinions in his evaluation.   
  
4.  Finally, readjudicate the appeal.  If the service connection sought for an acquired psychiatric disorder, osteoarthritis of the right hip, or osteoarthritis of the left hip remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
G. A. WASIK  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


